      Case 2:18-cv-02981-WBS-AC Document 26 Filed 02/08/21 Page 1 of 2


 1   XAVIER BECERRA
     Attorney General of California
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3    JENNIFER S. GREGORY (SBN: 228593)
      Deputy Attorney General
 4    E-mail: Jennifer.Gregory@doj.ca.gov
      2329 Gateway Oaks Drive, Suite 200
 5    Sacramento, CA 95833-4252
      Telephone: (916) 621-1823
 6    Fax: (916) 274-2929

 7    Attorneys for State of California

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA, THE STATE 2:18-CV-2981 WBS AC
12   OF CALIFORNIA and THE STATE OF
     TEXAS, ex rel., Teresa Hood,        ORDER ON STATE OF CALIFORNIA'S
13                                       NOTICE OF ELECTION TO DECLINE
                                         INTERVENTION
14               Plaintiffs,

15          v.
16
     AMGEN, INC., SYNEOS HEALTH, INC., and
17
     UNITED BIOSOURCE CORP.,
18
                    Defendants
19

20    The State of California (“California”), having declined to intervene in this action, and pursuant to

21    California’s False Claims Act, California Government Code section 12650, et seq., the Court

22    rules as follows.

23           IT IS HEREBY ORDERED that:

24           1. The qui tam Plaintiff shall serve the Complaint upon the Defendants.

25           2. The qui tam Plaintiff shall serve this Order and the accompanying Notice of Election

26               to Decline Intervention upon the Defendants after service of the Complaint.

27           3. The parties shall serve all pleadings, motions, and appeals filed in this action,

28               including supporting memoranda, upon California and the State of Texas (“Texas”).
                                                           1
                     Order on State of California's Notice of Election to Decline Intervention (2:18-CV-2981 WBS AC)
     Case 2:18-cv-02981-WBS-AC Document 26 Filed 02/08/21 Page 2 of 2


 1         4. All orders of this Court shall be sent to California and Texas.

 2         5. California and Texas may order any deposition transcripts, intervene at a later date for

 3             good cause shown, or move to dismiss qui tam Plaintiff’s Complaint or claims.

 4         6. Should the qui tam Plaintiff or any Defendant propose that this action be dismissed,

 5             settled, or otherwise discontinued, the parties shall provide California and Texas with

 6             notice and notify them in sufficient time to afford them an opportunity to be heard

 7             before the court grants its approval.

 8

 9   Dated: February 5, 2021

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
                  Order on State of California's Notice of Election to Decline Intervention (2:18-CV-2981 WBS AC)
